AMERIGROUP Corporation

1

2005 Non-Employee Directors Deferred Compensation PlanTable of Contents

Page

     
Article 1 — Definitions
1.1
1.2
1.3
1.4
1.5
1.6
1.7
1.8
1.9
1.10
1.11
1.12
1.13
1.14
1.15
1.16
1.17
1.18
1.19
1.20
1.21
1.22
 
Annual Deferral
Beneficiary
Change of Control
Code
Company
Compensation
Continuous Service
Crediting Rate
Deferral Account
Deferral Commitment
Deferral Contribution Period
Deferral Contribution Period Benefit
Deferral Election Form
Deferred Compensation Committee
Director
ERISA
Participant
Plan
Plan Year
Separation from Service
Unforeseeable Emergency
Valuation Date

      Article 2 - Participation

 
   
2.1
2.2
  Deferral Election Form
Continuation of Participation

      Article 3 - Deferral Commitments

 
    Article 4 - Deferral Accounts

 
   
4.1
4.2
4.3
4.4
  Deferral Accounts
Statements of Account
Vesting of Deferral Accounts
Determining Balance of Deferral Account for Article 5 Payments

      Article 5 - Payment of Benefits

 
   
5.1
5.2
5.3
5.4
  Election of Time and Form of Payment
Separation from Service Payments
Change of Control
Unforeseeable Emergency Distributions

     
Article 6 — Death Benefits
 

 
    Article 7 - Conditions Related to Benefits

 
   
7.1
7.2
7.3
7.4
  Nonassignability
No Right to Company Assets
Protective Provisions
Withholding

      Article 8 - Administration of the Plan

 
    Article 9 - Beneficiary Designation

 
   
9.1
9.2
9.3
  Beneficiary Designation
New Beneficiary Designation
Failure to Designate Beneficiary

      Article 10 - Amendment and Termination of the Plan

 
   
10.1
10.2
  Amendment of the Plan
Termination of the Plan

      Article 11 - Miscellaneous

 
   
11.1
11.2
11.3
11.4
11.5
11.6
11.7
11.8
  Successors of the Company
Compliance with Code Section 409A
Gender, Singular and Plural
Captions
Validity
Waiver of Breach
Applicable Law
Notice

2

AMERIGROUP Corporation
2005 Non-Employee Directors Deferred Compensation Plan

AMERIGROUP Corporation, a Delaware corporation (the “Company”) hereby
establishes the 2005 Non-Employee Directors Deferred Compensation Plan (the
“Plan”), effective January 1, 2005 to provide non-employee Directors of the
Company with flexibility in timing the receipt of Board of Directors service
fees and to assist the Company in attracting and retaining qualified individuals
to serve as Directors.

ARTICLE 1 — Definitions



  1.1   Annual Deferral: shall mean the amount of Compensation which the
Participant elects to defer under the Deferral Commitment pursuant to Article 3
of the Plan.



  1.2   Beneficiary: shall mean the person or persons or entity designated as
such in accordance with Article 8 of the Plan.



  1.3   Change of Control: shall mean the cessation for any reason of the
following individuals to constitute a majority of the number of directors then
serving: individuals who, on January 1, 2005 constitute the Board of Directors
of the Company and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors of the Company or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on January 1,
2005 or whose appointment, election or nomination for election was previously so
approved or recommended.

1.4 Code: shall mean the Internal Revenue Code of 1986, as amended.

1.5 Company: shall mean AMERIGROUP Corporation and any successor(s) in interest.



  1.6   Compensation: shall mean a Director’s retainer fee for services as a
Director during a Deferral Computation Period.



  1.7   Continuous Service: shall mean the uninterrupted continuous employment
of a Participant with the Employer during the period from the Participant’s last
date of hire by the Employer.



  1.8   Crediting Rate: shall mean certain investment alternatives designated by
the Deferred Compensation Committee from time to time for determining
adjustments of amounts credited to the Deferral Accounts of Participants. The
Deferred Compensation Committee, in its sole discretion, will establish
administrative rules for applying the Crediting Rate.



  1.9   Deferral Account: shall mean the bookkeeping device used by the Company
to measure and determine the amounts to be paid to a Participant under the Plan.



  1.10   Deferral Commitment: shall mean a commitment made by a Participant to
defer compensation during a Deferral Contribution Period pursuant to Articles 2
and 3 of the Plan for which a Deferral Election Form has been submitted by the
Participant.



  1.11   Deferral Contribution Period: shall mean the period of one (1) Plan
Year over which the Participant has elected to defer Compensation pursuant to
Article 3 of the Plan.



  1.12   Deferral Contribution Period Benefit: shall mean the portion of a
Participant’s Deferral Account attributable to his Annual Deferrals during a
Deferral Contribution Period.



  1.13   Deferral Election Form: shall mean a written agreement between the
Company and the Participant, entered into pursuant to paragraph 2.1 of the Plan,
by which the Participant elects to participate in the Plan and make a Deferral
Commitment.



  1.14   Deferred Compensation Committee: shall mean Management’s Benefits and
Compensation Committee, appointed by the Company to administer the Plan pursuant
to Article 8 of the Plan.

1.15 Director: shall mean a non-employee Director of the Company.

1.16 ERISA: shall mean the Employee Retirement Income Security Act of 1974, as
amended.



  1.17   Participant: shall mean a Director who is participating in the Plan as
provided in Article 2 or for whom a Deferral Account is otherwise being
maintained under the Plan.



  1.18   Plan: shall mean this 2005 Non-Employee Directors Deferred Compensation
Plan as set forth in this document and as the same may be amended, supplemented
and/or restated from time to time and any successor plan.

1.19 Plan Year: shall mean the 12-month period from January 1 through
December 31.

1.20 Separation from Service: shall mean a Participant’s ceasing to be a
Director.



  1.21   Unforeseeable Emergency: shall mean an unforeseeable emergency (within
the meaning of Code Section 409(A)(a)(2)(B)(ii)(I)), that is a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent of the Participant (as
defined in Code Section 152(a)); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of Participant.



  1.22   Valuation Date: shall mean (a) in the case of distributions pursuant to
paragraph 5.3 of the Plan, the last day of each calendar month; (b) in the case
of all other distributions pursuant to Plan, the last day of each Plan year
calendar quarter, and (c) such other dates as the Deferred Compensation
Committee may determine in its discretion for the valuation of a Participant’s
Deferral Account.

ARTICLE 2 — Participation



  2.1   Deferral Election Form. Any Director may elect to participate in the
Plan and to make a Deferral Commitment by submitting a Deferral Election Form to
the Deferred Compensation Committee prior to the beginning of the Deferral
Contribution Period. Except as otherwise provided in this Plan, the
Participant’s Deferral Commitment shall be irrevocable.



  2.2   Continuation of Participation. A Participant who has elected to
participate in the Plan by making a Deferral Commitment shall continue as a
Participant in the Plan for purposes of such Deferral Commitment until the
balance of the Participant’s Deferral Account is paid to him pursuant to the
Plan. A Participant shall not be eligible to make a new Deferral Commitment
unless the Participant is a Director with respect to the Plan Year for which the
election is made.

ARTICLE 3 — Deferral Commitments

      A Participant may elect to defer up to 100% of his Compensation.

 
   
ARTICLE 4
  - Deferral Accounts



  4.1   Deferral Accounts. A Deferral Account shall be established for each
Participant. The Deferral Account shall be credited with the applicable portion
of the Annual Deferral as of the approximate date such amounts would otherwise
have been paid to the Participant. Deferral Accounts shall, except as otherwise
provided in the Plan, be adjusted for investment experience according to the
Crediting Rate, as in effect from time to time, until all benefits attributable
to the Participant’s Deferral Account have been paid. Notwithstanding anything
in this paragraph to the contrary, the Deferred Compensation Committee may, in
its sole discretion, establish administrative rules for the purpose of crediting
and adjusting Deferral Accounts.



  4.2   Statements of Account. The Deferred Compensation Committee shall provide
periodically (but no less frequently than annually) to each Participant a
statement setting forth the balance of the Deferral Account maintained for such
Participant.



  4.3   Vesting of Deferral Accounts. Each Participant shall be one hundred
percent (100%) vested at all times in the adjusted balance of the Participant’s
Deferral Account.



  4.4   Determining Balance of Deferral Account for Article 5 Payments. For
purposes of the payment of benefits attributable to a Participant’s Deferral
Account pursuant to Article 5, the balance of the Participant’s Deferral Account
shall be determined as of the Valuation Date immediately preceding the date of
payment.

ARTICLE 5 — Payment of Benefits



  5.1   Election of Time and Form of Payment. Except as provided in paragraph
5.2 of the Plan with respect to certain Separation from Service payments, in
paragraph 5.4 of the Plan with respect to Unforeseeable Emergency distributions,
and in Article 6 of the Plan with respect to death benefits, a Participant’s
Deferral Contribution Period Benefit shall be paid to the Participant as
specified in the Participant’s Deferral Election Form relating to the applicable
Deferral Contribution Period. A Participant may elect to receive a lump sum
payment of his Deferral Contribution Period Benefit, which shall be made either
(a) during (and not earlier than) January of a chosen year that is at least five
(5) years after the end of the Deferral Contribution Period in which the
contribution was made; or (b) within ninety (90) days after the end of the
calendar quarter in which the Participant’s Separation from Service occurs. Any
such election shall be irrevocable



  5.2   Separation from Service Payments. In the event of a Participant’s
Separation from Service with the Company prior to a date elected pursuant to
paragraph 5.1(a) of the Plan, the Company shall pay to the Participant the
related Deferral Contribution Period Benefit(s) in the form of a lump sum
payment, which shall be made within ninety days (90) days after the end of the
calendar quarter in which the Participant’s Separation from Service occurs.



  5.3   Change of Control. In the event a Change of Control occurs, the Employer
shall pay to all Participants with Deferral Accounts under the Plan the related
Deferral Contribution Period Benefit(s) in the form of a lump sum payment. The
payment shall be made as soon as practicable after the Valuation Date coincident
with or next following the date on which the Change of Control occurs.



  5.4   Unforeseeable Emergency Distributions. At the sole discretion of the
Deferred Compensation Committee, in the case of a Participant who incurs an
Unforeseeable Emergency, the Deferred Compensation Committee may direct the
Company to pay all or a portion of the Participant’s benefits attributable to
his Deferral Account to or on behalf of the Participant to alleviate the
Unforeseeable Emergency. In no event, however, shall the amount of the payment
exceed the amounts necessary to satisfy the Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the payment, after
taking into account the extent to which the hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of the
assets would not itself cause severe financial hardship). In the event that a
payment is made to a Participant on account of Unforeseeable Emergency pursuant
to this paragraph 5.4, the Participant’s Annual Deferrals under the Plan shall
be suspended for the remainder of the Deferral Contribution Period in which the
Participant received the payment on account of Unforeseeable Emergency.

ARTICLE 6 — Death Benefits

Lump Sum Death Benefit. If a Participant dies prior to Separation from Service
or after Separation from Service but before the balance of the Participant’s
Deferral Account has been paid, the Company shall pay the balance of the
Participant’s Deferral Account to the Participant’s Beneficiary in a lump sum
within ninety (90) days after the end of the calendar quarter in which the death
of the Participant occurs.

ARTICLE 7 — Conditions Related to Benefits



  7.1   Nonassignability. The benefits provided under the Plan may not be
alienated, assigned, transferred, pledged or hypothecated by or to any person or
entity, at any time or in any manner whatsoever. No Participant or Beneficiary
may borrow from or against the Participant’s Deferral Account. These benefits
shall be exempt from the claims of creditors or other claimants of any
Participant or Beneficiary and from all orders, decrees, levies, garnishment or
executions against any Participant or Beneficiary to the fullest extent allowed
by law.



  7.2   No Right to Company Assets. The benefits paid under the Plan shall be
paid from the general funds of the Company, and the Participant and any
Beneficiary shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations hereunder. A Participant’s Annual Deferrals, as adjusted pursuant to
the Crediting Rates, shall remain solely the property of the Company, subject to
the claims of the Company’s general creditors, until distributed to the
Participant or the Participant’s Beneficiary in accordance with the terms of the
Plan.



  7.3   Protective Provisions. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Deferred Compensation
Committee in order to facilitate the payment of benefits hereunder and by taking
such physical examinations and other actions as the Deferred Compensation
Committee may deem necessary and request in connection with the administration
of the Plan. If the Participant refuses to cooperate or makes any material
misstatement or nondisclosure of information, then no benefits will be payable
hereunder to such Participant or his Beneficiary.



  7.4   Withholding. The Participant or the Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
tax withholding requirements applicable to the payment of benefits under the
Plan. If no such arrangements are made, the Company may provide, at its
discretion, for such withholding and tax payments as may be required.

ARTICLE 8 — Administration of the Plan

The Deferred Compensation Committee shall administer the Plan and interpret,
construe and apply its provisions in accordance with its terms. The Deferred
Compensation Committee shall determine in its sole discretion those who are
eligible to participate in the Plan and shall have the right to set guidelines
for participation under the Plan including, but not limited to, the type, manner
and level of Deferral Commitments. The Deferred Compensation Committee shall
further establish, adopt or revise such other rules and regulations as it may
deem necessary or advisable for the administration of the Plan. All decisions of
the Deferred Compensation Committee shall be final and binding. The individuals
serving on the Deferred Compensation Committee shall, except as prohibited by
law, be indemnified and held harmless by the Company from any and all
liabilities, costs, and expenses (including legal fees), to the extent not
covered by liability insurance, arising out of any action taken by any member of
the Deferred Compensation Committee with respect to the Plan, unless such
liability arises from the individual’s own gross negligence or willful
misconduct.

ARTICLE 9 — Beneficiary Designation



  9.1   Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as a Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing and delivered to the Deferred Compensation Committee during
the Participant’s lifetime on a form prescribed by the Deferred Compensation
Committee.



  9.2   New Beneficiary Designation. The Participant shall have the right to
change or revoke any such designation from time to time by filing a new
designation or notice of revocation with the Company, and no notice to any
Beneficiary nor consent by any Beneficiary shall be required to effect any such
change or revocation.



  9.3   Failure to Designate Beneficiary. If a Participant fails to designate a
Beneficiary before his death, or if no designated Beneficiary survives the
Participant, the Deferred Compensation Committee shall direct the Company to pay
the balance of the Participant’s Deferral Account in a lump sum to the
Participant’s surviving spouse, if any, or if there is no surviving spouse, then
to the estate of the Participant; provided, however, in the event payment is to
be made to the Participant’s estate, if no executor or administrator shall have
been appointed, and actual notice of the death was given to the Deferred
Compensation Committee within sixty (60) days after the Participant’s death, and
if his Account balance does not exceed ten thousand dollars ($10,000), the
Deferred Compensation Committee may direct the Company to pay the Deferral
Account balance to such person or persons as the Deferred Compensation Committee
determines may be entitled to it, and the Deferred Compensation Committee may
require such proof of right and/or identity of such person or persons as the
Deferred Compensation Committee may deem appropriate and necessary.

ARTICLE 10 — Amendment and Termination of the Plan



  10.1   Amendment of the Plan. The Company may at any time amend the Plan in
whole or in part, prospectively or retroactively; provided however, that such
amendment (i) shall not decrease the vested balance of any Participant’s
Deferral Account at the time of such amendment and (ii) shall not retroactively
change the applicable Crediting Rates of the Plan that were in effect prior to
the time of such amendment. The Company or Deferred Compensation Committee may
amend the Crediting Rates of the Plan prospectively and in that event shall
notify the Participants of such amendment in writing within thirty (30) days of
such amendment.



  10.2   Termination of the Plan. The Company may at any time terminate the Plan
as to all or any group of Participants provided, however, that no payments under
the Plan shall be made to the Participants after any such termination unless and
until payment is permissible under Code Section 409A.

ARTICLE 11 — Miscellaneous



  11.1   Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.



  11.2   Compliance with Code Section 409A. The Plan is intended to comply with
the provisions of Code Section 409A so as to defer taxation of the amounts
deferred hereunder until the time of payment, and the Plan shall be construed
and administered in accordance with this intention.



  11.3   Gender, Singular and Plural. All pronouns and variations thereof shall
be deemed to refer to the masculine or feminine, as the identity of the person
or persons may require. As the context may require, the singular may be read as
the plural and the plural as the singular.



  11.4   Captions. The captions of the articles and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.



  11.5   Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.



  11.6   Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan by the Participant shall not operate or be construed as a
waiver of any subsequent breach by the Participant.



  11.7   Applicable Law. The Plan shall be governed and construed in accordance
with the laws of the Commonwealth of Virginia.



  11.8   Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing or hand-delivered, or
sent by registered or certified mail, return receipt requested, to the principal
office of the Company, directed to the attention of the Deferred Compensation
Committee. Such notice shall be deemed given as of the date of delivery, or if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed effective as
of the 1st day of January, 2005.

AMERIGROUP Corporation

By:

Title:

3